275 U.S. 499
48 S.Ct. 113
72 L.Ed. 393
In re Abraham S. GILBERT.
No. ___, original.
Supreme Court of the United States
November 21, 1927

1
It is ordered that the clerk issue a rule returnable Monday, December 12, 1927, addressed to Abraham S. Gilbert, of New York City, member of this bar, which shall direct—


2
That he make written report to this Court showing what fees or allowances have been paid to him (also when and by whom paid) for services as master in the several causes reviewed here during the October term, 1921, and reported in 259 U. S. 101, 42 S. Ct. 438, 66 L. Ed. 844, under the following titles:


3
Newton, as Attorney General of the State of New York, et al., v. Consolidated Gas Company of New York; Same v. New York & Queens Gas Company; Same v. Central Union Gas Company; Same v. Northern Union Gas Company; Same v. New York Mutual Gas Light Company; Same v. Standard Gas Light Company of the City of New York; Same v. New Amsterdam Gas Company; Same v. East River Gas Company of Long Island City.


4
That he likewise report whether he had returned or repaid any portion of the fees or allowances received by him as such master, with dates and names of the parties.


5
That if he has received fees or allowances as master in any of the specified causes exceeding the maximum amount held by us to be permissible, and has not returned or repaid the excess, then he shall show cause why his name ought not to be stricken from the roll of attorneys permitted to practice here and he be punished for contempt or otherwise dealt with as the circumstances may require.